Opinion by
Oliver, P. J.
At the trial the Government examiner, the only witness, testified that certain of the articles in question consist of illuminating glassware and are reflectors in chief value of glass used for artificial illumination, apd that they are similar to those the subject of Elite Import Co., Inc. v. United States (11 Cust. Ct. 104, C. D. 804). The record in question was incorporated herein. In that case certain glass reflectors were held properly dutiable at 30 percent under paragraph 218 (c) as modified by said trade agreement. However, in the ease at bar the claim is limited to 40 percent ad valorem. On the record the court held the items in question dutiable as claimed.